McGARTY, O. J.
(concurring in part and dissenting in part).
The trial court found: “That the instrument heretofore ■admitted to probate by this court as the last will and testament of said Thomas Miller, deceased, was not signed or executed by him under duress, restraint, coercion, or undue influence, or by reason of any fraudulent or false representations made to him as set forth on the fourth paragraph of said petition for the revocation of said will, or under any duress, restraint, coercion, or undue influence whatever, nor by reason of any false or fraudulent representations made to him by his wife, Margaret Miller, or any one else; and the court finds that the allegations of the fourth paragraph of the said petition are not true.”
Appellants contend: First, that the foregoing findings of fact are not supported by the evidence, and are contrary thereto; and second, that the court erred in excluding certain testimony which was offered by appellants in support of their contention that, when Thomas Miller executed the will in question, he was acting under undue influence. I agree with my Brethren that, this being a law ease, and as there is a substantial conflict in the evidence on the material issues raised by the pleadings, this court is prohibited from *440reviewing tbe facts for the purpose of determining whether the findings complained of are supported by or are contrary to the weight of the evidence. Therefore the only questions to be determined are those relating to the rulings of the court in rejecting the evidence referred to and hereinafter set out in detail. The testimony excluded by the trial court tended to establish two propositions: (1) That Mrs. Miller was jealous of, and unfriendly toward, Mr. Miller’s children, and that this feeling of hostility toward them was at least one of the motives which prompted her to procure the drawing and making of the will in question; and (2) that Mr. Miller was very much attached to his children and his affections for them were not weakened, and he was not influenced or prejudiced against them because they were disliked by Mrs. Miller. It is not claimed, nor does the excluded testimony, standing alone, or when considered in connection with other evidence in the record, show, or tend to show, that Mr. Miller was wholly or in part influenced to make the will because of Mrs. Miller’s attitude toward his children. In other words, while the testimony, if admitted, would tend to show that Mrs. Miller, because of her dislike for the children, was, at least to some extent, influenced in her actions and general conduct in relation to the matters, in controversy, yet it would wholly fail to show, or tend to show, that Mr. Miller was influenced in any degree to make the will because of Mrs. Miller’s hatred for his children. If, however, there were testimony in the record which tended to show that Miller was influenced to make the will because of Mrs. Miller’s attitude toward the children, a different question would be presented. But, as I have stated, the excluded testimony, if admitted, would utterly fail to show, or tend to show, that any one other than Mrs. Miller was influenced in the matter because of her dislike for the children. Therefore I respectfully submit that the -testimony was immaterial, and that the court did not err in ruling it out.
But conceding, for the purposes of this case, that, as an abstract proposition of law, the testimony was admissible, I still *441insist that, under the circumstances, appellant could not have been prejudiced by its exclusion. In order to demonstrate this it will be necessary for me to quote at considerable length from the testimony irl the case. The witness Schettler testified in part as follows: “I drew the will-at the request of Mrs. Miller. . . . She came to me and told me that she wanted to make it — have it made so as. to cut off those children with $1 apiece, and she would fix them. She said that this life had been very unpleasant to both of them, . . . and she wanted the will made out so as to cut off the children with $1 apiece and give her all the property, . . . and that Mr. Miller was wanting to favor his children in New York, and she knew what they were and she would not have it so. . . . In 1898, or 1899, or 1900, along there, I was at their house. Occasionally the conversation would lead towards his former life and his children and the manner in which Mrs. Miller treated them. The conversation was such that she evidently did not want to have anything said about it. She did not propose to have any rupture right there in our presence.” After some further examination, the witness was asked the following question: “How did Mrs. Miller act towards Mr. Miller when anything was said about his children?” — referring to the dates 1898-1900. The purpose of the testimony sought to be elicited by the question was, as stated by counsel for appellants, “to show that Mrs. Miller had this will made out in her own favor, for her own benefit, principally because she had a hatred for Mr. Miller’s children.” An objection was made to the question on the ground that it was immaterial and too remote, which objection was sustained by the court. The witness was permitted to further testify that “she [referring to Mrs. Miller] said that she was anxious to get that will made out that she might have her own way and fix those children.” Counsel for appellants, in his brief, says that this evidence was competent as tending to' “throw light upon the situation or give the reasons or motives of the conduct of the party.” Conceding that it was competent for the purpose indicated, can it be said that appellants were pre-*442jtidiced by the ruling of the court when the facts sought to be elicited by the question had been testified to' over and over again by the witness? And further, the record shows that the witness had just stated-what Mrs. Miller’s conduct was “when anything was said about the children.” Therefore an answer to the question would have only been a repetition of what the witness had already testified to and in regard to a matter about which there was no conflict in the evidence. It is a well-settled,rule of practice “that the reception of evidence which is merely cumulative in its character rests in the sound discretion of the court.” (3 Jones on Evidence, 814; 8 Ency. Pl. and Pr. 74, and cases cited.)
Complaint is made because the court ruled out the following statement, which appears in the deposition of Mrs. McIntosh. “Mr. Miller was constantly under the influence and control of his wife inasmuch as he did not dare to express any opinion about his children in her presence.” On motion of counsel for respondent this testimony was stricken out on the ground that it called for a conclusion of the witness and was irrelevant. It is unnecessary for me to enter upon a discussion of the question as to whether this testimony falls within any of the exceptions to the general rule which holds that the opinions of nonexpert witnesses are irrelevant, as the witness in other parts of her deposition which were admitted in evidence, detailed the facte upon which it appears she based her conclusion that Miller was constantly under the control and influence of his wife. She says: “Mr. Miller, he told me that his wife was very jealous of his regard for his children; that he could never speak to them in terms of regard or affection without exciting her displeasure; which was very marked and caused him great unhappiness; . . . that he intended to make another will which he would keep secret from her, in which he would provide abundantly for his children; that he did not dare to inform his wife of this intention and would not dare inform her of it after he had carried it out, because she would make his life miserable if she knew it as she had done before he yielded to her and made the existing will.” And *443furthermore, she was permitted to testify to statements alleged to have been made by Mr. Miller respecting the ultimate fact sought to be established by the contestants, namely, that the mailing of the will was procured by “undue influence.” In the course of her deposition she says: “Mr. Miller informed me upon one of the occasions when he spoke of his will and how unsatisfactory it was, and that it did not express his wish but the wishes of his wife.” And again: “That the will was not his wish but her wish, and it did not express what he desired or intended to do.” Miss Laura Miller, granddaughter of the testator, Thomas Miller, testified in part: “I visited my grandfather in Salt Lake City from November, 1900, to March, 1901. . . . Mrs. Miller told me many times that my grandfather had to do just as she told him, and that she had had the property and money fixed to suit her, that he had no will in the matter but hers, and that she could and did rule him in every respect.” And further: “Mrs. Miller always asserted that the family would get nothing, as she fixed them all right, having compelled him to put everything in her name, having gotten him to make a will leaving her everything.” The testimony of the witness Sehettler given at the hearing when the will was probated was admitted in evidence, and, in part, was as follows: “Mr. Miller was of sound mind so far as he could he under the circumstances; there were peculiar circumstances that he might not have been composed mentally. ‘He was of unsound mind to a certain extent, . . . for the reason that he could not do as he wanted to; that his wife-made him do'certain things he didn’t want to do. Q. What things did she make him do ? A. Sign that will. She was not there, but she made him sign it because he- told me he didn’t want to do it; not then and there, but -he told me at other times that the thing wasn’t right; he said it was not according to his wishes.” The foregoing, as I read the record, is practically all the evidence in the case, and is all that was offered which tends to support the claim of appellants that the will was made “under undue influence.”
*444I concur in the prevailing opinion in this case wherein it is held that the children of Thomas Miller do not come within the inhibition of section 3413 of the Revised Statutes of 1898, but I am of the opinion that the exclusion of the testimony which appellants offered to produce by these witnesses was not prejudicial error. They .proposed to prove by Margaret Miller (daughter of Thomas Miller) : That “Mrs. Miller came to her one day and handed her some deeds signed by Mr. Miller to some real estate that had belonged to her own mother, and that Mrs. Miller remarked to her: 'That is all the property you will ever get from your father’s estate. I have fixed everything so that you children will get nothing.’ That one morning Miss Miller asked Mrs. Miller in what condition her father left his property. That Mrs. Miller flew into a rage and said: 'What business is it of yours ? You have no interest in this property. I have the matter all fixed up^ and he made his will and made everything in my favor, and you children are not to have anything, or have any say about it.’ ” Now, it is apparent that this testimony, if admitted, could have no bearing whatev.er on the question of undue influence. It relates to incidents which transpired long after the will was made, some of which happened after the death of the testator, and would only tend to show that Mrs. Miller disliked Miller’s children, a fact about which there was absolutely no conflict in the evidence. Mrs. Capell, daughter of testator, recited in substance, in her deposition which was excluded, that she went with her father to Europe in 1893; that during the trip her father told her that his. was the only brass foundry business in Salt Lake City and that it was -exceedingly profitable; that he was banking $1,000 per month with Jones & Schettler’s bank; that he owned property in different parts of Salt Lake City; that he owned mortgages on a number of houses, one of which was for $1,000; that he was president of a mining company, and owned 500,000 shares of stock in the company; that he was a wealthy man and at his death his children would all be made wealthy out of his estate; that his property rightfully belonged to his chil*445dren, and that he would see that they got it; that in any correspondence she might hare with him she must never mention money matters, as his wife was very jealous of his children, and resented his giving them any assistance or doing anything for them; “that no woman could ever take the place in his heart of the mother of his children.” It is further recited in the deposition that “she [speaking of Mr’s. Miller] appeared one morning at breakfast with some of my mother’s clothes on, and continued to take and wear mother’s clothes while she was there. We remonstrated with her and with my father over this, and told them that it made us very unhappy to see another woman wearing our mother’s clothes, whereupon she would cry and plead with my father to let her wear them as she had no clothes and no money to buy them.” Mrs. McIntosh, in that part of her deposition which was stricken out, says: “Mr. Miller told me confidentially there was a mine he had kept from his. wife’s knowledge, and asked me, as a personal favor, to tell the children this because he feared that his life might be taken before he completed another will which would provide bountifully for them without his wife’s knowledge.” Now, this testimony; as well as that of Mrs. Capell, if admitted, would tend to show that, when Miller spoke of providing for his children by will, he had in mind the wealth which he expected to realize from his mining investments, for it is apparent that he could not have intended to provide “bountifully” for his five children and that they “would bé made wealthy” out of his other property, which, according to the inventory filed in the ease, did not, at the time of his death, exceed in value the sum of $11,000. And the only reasonable inference that can be drawn from the record is that the value of his property, independent of his mining interests, was much less at the time these statements were made than it was at the time of his death. Mrs. Capell’s testimony would further tend to show that Mrs. Miller did not domineer over her husband, and, by her superior will power, keep him in that state of fear and abject submission that much , of the evidence in the case would imply. According to her *446deposition, we have Mrs. Miller, at least on one occasion^, crying and pleading with her husband to permit her to do certain things. This evidence, and that part of Mrs. McIntosh’s which, I have just considered, was more favorable to respondent than it was h> appellants, therefore appellants could not have been prejudiced by the rejection. True, the rulings of the court in rejecting much of the testimony referred to are, in the main, based upon erroneous grounds,, but the cause ought not to be reversed because the reasons assigned by the court are erroneous, provided such rulings can, as I contend, be upheld on other grounds. (3 Cyc. 222, and cases cited in note 56.)
In conclusion will say that I am of the opinion that the trial court did not commit prejudicial error in rejecting the evidence herein referred to', and that the judgment of the trial court ought to be affirmed.